Citation Nr: 1048020	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  05-14 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
lumbar spine disability for the period prior to December 18, 
2009, and to a rating in excess of 40 percent beginning on that 
date.

2.  Entitlement to an initial rating in excess of 10 percent for 
limitation of flexion of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for 
instability of the right knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to February 2003.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted service connection for postoperative 
meniscal tear of the right knee and assigned a noncompensable 
rating effective March 1, 2003, and granted service connection 
for a lumbar spine disability and granted a noncompensable rating 
effective March 1, 2003.  

Thereafter, in an April 2005 rating decision, the RO increased 
the rating for the service-connected lumbar spine disability to 
20 percent, effective March 1, 2003, and increased the rating for 
postoperative meniscal tear of the right knee to 10 percent, 
effective March 1, 2003.  Then, in an April 2010 rating decision, 
the Appeals Management Center (AMC) increased the rating for the 
lumbar spine disability to 40 percent, effective December 18, 
2009, and assigned a separate 10 percent rating for right knee 
instability, effective August 14, 2007.  As these evaluations are 
not the highest possible ratings for the disabilities at issue, 
the appeals continue.

On VA examination in 2009, the VA examiner recorded the Veteran's 
assertions that he had not due to his service-connected 
disabilities.  As such, the matter of whether the Veteran is 
entitled to a total disability rating based on unemployability 
due to service-connected disabilities has been raised.  The 
matter is referred to the RO for any development deemed 
appropriate.


FINDINGS OF FACT

1.  For the period prior to December 18, 2009, the Veteran's 
lumbar spine disability was manifested by mild limitation of 
motion; there is no evidence of severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion; there is also 
no evidence of any incapacitating episodes during the past 12-
month period or right lower extremity neurological 
manifestations.

2.  For the period beginning December 18, 2009, the Veteran's 
lumbar spine disability is manifested by forward flexion of the 
thoracolumbar spine to 30 degrees or less; there is no evidence 
of unfavorable ankylosis of the entire thoracolumbar spine or of 
the entire spine, any incapacitating episodes during the past 12-
month period, or right lower extremity neurological 
manifestations.
 
3.  The Veteran's postoperative residuals of meniscal tear of the 
right knee is manifested by limitation of flexion to no less than 
100 degrees and full extension; for the period prior to August 
14, 2007, there was no instability or recurrent subluxation.

4.  For the period beginning August 14, 2007, the Veteran's right 
knee disability is manifested by slight instability; there is no 
evidence of moderate instability or recurrent subluxation.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbar 
spine disability for the period prior to December 18, 2009 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2010).

2.  The criteria for a rating in excess of 40 percent for lumbar 
spine disability for the period beginning on December 18, 2009 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2010).

3.  The criteria for a rating in excess of 10 percent for 
limitation of flexion of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5260 
(2010).

4.  The criteria for a rating in excess of 10 percent for 
instability of the right knee have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in March 2003, January 
2006, April 2008, and February 2009 the RO and the AMC provided 
notice to the Veteran regarding what information and evidence is 
needed to substantiate his claims, as well as what information 
and evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the April 
2008 and February 2009 notice letters informed the Veteran as to 
disability ratings and effective dates.

However, the Veteran is challenging the initial disability rating 
assigned following the grant of service connection for his lumbar 
spine and right knee disabilities.  Service connection for the 
lumbar spine and right knee postoperative meniscal tear 
disabilities was awarded in an April 2004 rating decision.  
Service connection for right knee instability was awarded in an 
April 2010 rating decision.  In Dingess v. Nicholson, 
19 Vet. App. 473, 490-491 (2006), the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, and private medical evidence.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is 
satisfied as to compliance with the instructions from its March 
2008 remand.  Specifically, the March 2008 Board remand 
instructed the RO to obtain additional VA treatment records dated 
after August 2006.  The RO was also requested to provide the 
Veteran with a VA examination to determine the current nature and 
severity of his lumbar spine and right knee disability.  
Additional VA records were obtained and associated with the 
claims folder.  The Board finds that the RO has complied with the 
Board's instructions and that the December 2009 VA examination 
reports substantially comply with the Board's March 2008 remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45 (2009).

Factual Background

An October 2002 U.S. Army retirement examination reflects normal 
examination of the spine.  The Veteran indicated on his report of 
medical history that he had recurrent back pain or any back 
problem.  The service examiner indicated that the Veteran had had 
low back pain for 15 years.  No limitation of motion of the 
lumbar spine was noted.  Examination of the lower extremities was 
normal.  The Veteran indicated on his report of medical history 
that he had knee trouble and knee surgery, as well as the need to 
use corrective devices such as a knee brace.

An August 2003 private treatment record notes that MRI of the 
lumbar spine revealed disc protrusion at L5-S1 on the left with 
possible compression of the left S1 nerve root.  

A January 2004 private medical record notes that the Veteran 
underwent a left L5-S1 discectomy for herniated nucleus pulposus.  

An October 2004 VA examination report notes that the Veteran 
complained of low back pain that goes down the leg but not past 
the knee.  It was described as being less sharp pain than before 
the back surgery where the bulging fragments of the L5-S1 disc 
were removed.  The Veteran stated that more days than not, he is 
in significant pain for the bulk of the day.  However, he is able 
to function as a site manager for a roofing company.  He denied 
bowel and bladder complaints.  He does not use assistive devices.  
He has a slow, although normal, gait.  The Veteran complained of 
knee pain and popping.  However, he said that the knee does not 
lock or give way.  He feels like he has weakness with terminal 
extension.  He has no flare-ups and does not use any assistive 
devices or braces.  On examination there was no tenderness about 
the lumbar spine.  Forward flexion was to 60 degrees, which is 
limited by pain.  Extension was to 10 degrees, which was also 
inhibited by pain.  Lateral bending was 20 degrees bilaterally 
and bilateral lateral rotation was to 30 degrees.  Both were 
limited by pain.  Straight leg test was negative.  Patellar and 
Achilles reflexes were 2+ bilaterally.  Light touch was 
diminished to the lateral aspect of the left thigh, but it was 
otherwise normal to bilateral lower extremities.  Strength is 4/5 
in hip flexors.  Strength of dorsiflexion was 5/5.  Examination 
of the right knee revealed zero to 115 degrees of motion.  
Quadriceps on the right had notable atrophy.  Patellar grind and 
shrug tests were both negative.  There was no medial or lateral 
joint line tenderness.  The knee was stable to varus and valgus 
stress.  His anterior and posterior Drawer and Lachman's test 
were negative.  There was pain with full flexion and with drop 
test.  

An April 2005 X-ray study of the lumbar spine revealed 
degenerative changes at L5-S1 with narrowing of the disc space 
and vacuum disc phenomena.  There was no acute fracture or 
dislocation and the remainder of the lumbar spine was 
unremarkable.  

A 2005 EMG revealed no evidence of lumbar radiculopathy; normal 
study.  

A September 2005 VA treatment record notes complaints of low back 
pain and left leg numbness.  The Veteran denied loss of bowel or 
bladder function.  He works as a truck driver and must do heavy 
lifting.  Examination revealed tenderness on extension and 
flexion.  

An October 2005 MRI of the lumbar spine revealed minimal anterior 
wedging of the L2 vertebral body.  There was no disc herniation 
or spinal stenosis at L4-5.  There was mild ligamentum flavum 
hypertrophy.  At L5-S1 there was degenerative disc disease with 
disc space narrowing, mild osteophytes, and evidence of previous 
left laminectomy.  

A November 2005 VA treatment record notes that the Veteran had an 
EMG for radiculopathy.  It was negative.  The pain was noted to 
be aching, throbbing, and located in the center of the low back.  
There was intermittent radiation to the left lateral thigh.  It 
was noted to be worse with prolonged sitting.  The Veteran denied 
bowel or bladder dysfunction.  

A January 2006 X-ray of the right knee revealed no evidence of 
fracture, dislocation, or suspicious bony lesions.  The medial 
and lateral joint spaces were noted to be well preserved and the 
soft tissues were unremarkable.  

A March 2006 MRI of the lumbar spine revealed mild broad 
posterior protrusion at the far left lateral focal disc 
herniation, and narrowing of the left neural foramen.  There was 
no spinal stenosis.  

An August 2006 VA fee basis examination revealed that the Veteran 
complained of constant pain in the right knee.  It is 
nonradiating, but it is aching, sharp pain.  It is 8/10 at its 
worst.  There is no incapacitation.  He has some weakness, 
stiffness, swelling, giving way, and lack of endurance.  He has 
stiffness after sitting and swelling after standing for long 
periods of time.  He has difficulty walking up steps.  He 
occasionally has pain as the knee gives way.  He reported lack of 
endurance because he cannot walk more than five minutes.  He can 
function in all activities of daily living with pain.  The 
Veteran also complained that he has chronic, constant low back 
pain which radiates down to the left knee.  It is sharp and 8/10 
at worst.  He has no incapacitation.  He cannot lift more than 20 
pounds.  He can do no prolonged standing.  

Examination of the spine revealed flexion from zero to 90 
degrees, with pain at 50 degrees.  Extension was from zero to 30 
degrees, with pain at 15 degrees.  Right and left lateral flexion 
were from zero to 30 degrees.  Right and left lateral rotation 
were to 30 degrees with pain at 15 degrees.  On repetitive use 
there was pain on flexion and extension.  There was no fatigue, 
weakness, lack of endurance, or incoordination.  Pain was the 
major source of functional impact; the additional limitation was 
10 degrees.  Intervertebral disc syndrome was not found.  

The right and left knees were normal; there was no edema, 
effusion, weakness, tenderness, redness, heat, abnormal 
movements, guarding, or subluxation.  There was also no crepitus 
or ankylosis.  The right knee displayed 140 degrees of flexion 
and zero degrees of extension.  On repetitive use of the knees 
there was no pain, fatigue, weakness, lack of endurance, or 
incoordination.  The patella was normal, mobile, and nontender.  
The joint was stable.  Varus, valgus, Drawer, and McMurray signs 
were negative.  X-rays of the right knee were negative.  X-rays 
of the lumbar spine showed degenerative disc disease 
predominantly at L5-S1.  

A September 2006 VA treatment record notes that the Veteran has 
constant dull pain, mostly on the left lower lumbar area, and 
increasing to sharp pain with radiation of the left knee during 
activity like bending or standing for a long time.  He has right 
knee pain and giving way.  On examination, the right knee had 
pain in the end range of extension.  There was no swelling, 
erythema, or effusion.  There was crepitation.  There was 
bilateral joint line tenderness, medial more than lateral on the 
right.  The lumbar spine had decreased flexion and significant 
pain in flexion and extension.  Straight leg raises were positive 
at 40 degrees on the right.  Neurology testing was nonfocal.  

A January 2007 VA MRI was negative for evidence of medial 
meniscal tear of the right knee.

A March 2007 VA outpatient note indicates that the Veteran 
complained that his back is causing him the most problems on a 
daily basis.  He said his back pain is mainly on the left, is 
worse with activity, and radiates down the leg to the knee.  He 
has no numbness, tingling, or loss of bladder or bowel function.  
Examination revealed objective evidence of pain with movement.  
The low back was not tender to palpation until the Veteran 
extends or flexes; at that time there is pain over the left lower 
back at L4, down to the sacrum.  Straight leg raising was 
equivocal on the right, and positive on the left at about 30 
degrees without radiation down the left.  There was no deformity.  

An August 2007 VA treatment record notes that the Veteran has 
right knee pain.  He had a meniscectomy in 1999.  He wears a 
brace (which he has done for one year) because the knee feels 
unstable, as if it may give out.  There is anterior knee pain, 
which is worse when he is going up stairs.  On examination there 
was no gross deformity or effusion.  Extension was to zero 
degrees and flexion was to 100 degrees.  There was bilateral 
crepitus with range of motion.  The Veteran was tender to 
palpation over the patellofemoral border, right worse than left.  
He was not tender to palpation over the medial and lateral joint 
lines, proximal fibular head, and pes answerine burse.  There was 
positive patellar grind on the right.  There was no patellar 
laxity, apprehension, or ballottement.  Varus/valgus stressing 
was normal, and Drawer, Lachman's, and McMurray were negative.  

On examination of the lumbar spine, there was no lumbar lordosis.  
There was no paraspinal prominence or scoliosis.  He was tender 
to palpation over L3-L5.  Flexion was to 80 degrees.  Extension 
was to 20 degrees.  Bilateral lateral flexion was to 30 degrees.  
Bilateral lateral rotation was to 30 degrees.  Neurological 
examination revealed intact sensation to all dermatones.  
Reflexes were 2+.  Gait was normal tandem gait, mildly antalgic.  
There was difficulty squatting on the right from knee pain.  A 
September 2007 right knee MRI revealed no significant joint space 
effusion, bone marrow abnormality, medial meniscal tear.  There 
was a finding consistent with a small area of bone bruise 
involving the articular surface.

A September 2007 VA treatment record notes that the Veteran had a 
right L5 nerve root transforaminal epidural steroid injection for 
discogenic lumbar pain.  

A May 2008 VA treatment record notes complaints of right knee 
pain, which was 5/10 in severity.  He takes Motrin and Tramadol 
for pain.  Another May 2008 VA treatment record notes that X-rays 
of the right knee did not reveal any degenerative joint disease.  
The low back MRI revealed foraminal narrowing and evidence of 
prior surgery.  The Veteran was given facet injections at L4 and 
S1.  He stated that he was not getting relief from the 
injections, and the pain medications were not containing the 
pain.  He wanted stronger pain medication.

A June 2009 MRI of the back showed chronic degenerative disc 
disease at L5-S1 with a small disc protrusion but without 
compression of the thecal sac or nerve roots.  However, partial 
attenuation of the left lateral recess was noted.  There was mild 
edematous endplate degeneration of the lumbosacral junction.  The 
rest of the lumbar spine was unremarkable.  

An August 2009 VA ambulatory care note indicates a history of 
knee and low back pain.  A September 2009 VA treatment record 
notes that trunk range of motion is significantly restricted with 
pain on all ranges of motion.  There is no muscle atrophy.  

An October 2009 VA chiropractic treatment record notes that the 
Veteran has chronic low back pain which includes radicular pain 
going into his left leg, causing weakness.  He relies on the use 
of a cane due to the leg weakness.  He described the pain as 
constant, 8/10 in severity, sharp, and radiating down the left 
leg to the knee.  Heat makes the pain better and sleeping, laying 
down, and standing up too long make it worse.  The diagnosis was 
lumbar degenerative disc disease and degenerative joint disease.  

The December 2009 VA examination report notes that in September 
1999 the Veteran underwent arthroscopic debridement of a lateral 
meniscal tear, removal of loose body, and debridement of the 
medial femoral condyle for an osteochondritis dissecans lesion.  
At that time he was noted to have an extension lag during a 
follow-up examination, along with loss of 20 degrees of flexion.  
Three months later he underwent scoping for notch scarring and 
posterior horn medial meniscal tear.  His current complaints 
include swelling, pain, stiffness, and weakness, particularly 
when stepping up on a stair or curb.  The Veteran also complained 
that his knee will give out.  He has no flare-ups.  He uses a 
sports brace that does not provide pain relief or assistance with 
giving way of the knee.  But, there is medial and lateral 
stability with the brace.  He has not worked secondary to his 
knee, back, and posttraumatic stress disorders.  His activities 
of daily living are unaffected by his knee problems.  He is able 
to shower, shave, and dress.  There is no prosthesis and there is 
no neoplasm.  

Physical examination revealed a limp and gait with a cane and 
brace.  There was crepitus and medial joint line tenderness 
throughout the range of motion from zero to 130 degrees of 
flexion.  There was slight medial laxity with valgus stress at 
zero and 30 degrees of flexion.  There was no effusion.  
Lachman's was negative.  There were no additional limitations 
following repetitive use.  There was also no effect of 
incoordination, fatigue, weakness, or lack of endurance.  
Bilateral standing knee clinic series X-rays dated in August 2009 
reveal normal knees.  The diagnosis was arthroscopic debridement 
of the right knee with medial and lateral meniscal tears and 
arthrofibrosis requiring manipulation under anesthesia.  It was 
also noted that the Veteran underwent loose body removal and 
debridement of an osteochondritis dissecans lesion.

Another December 2009 VA examination report notes that the 
Veteran injured his lower back while lifting a Howitzer.  He 
currently complained of left-sided back pain that radiates from 
the left quadriceps into the knee area anteriorly.  He underwent 
an L5-S1 discectomy with fusion previously.  There are no flare-
ups.  The Veteran noted no numbness, weakness, or bowel or 
bladder incontinence.  He utilizes a lumbosacral orthosis, which 
provides support, but no pain relief.  He has had no 
incapacitating episodes in the past 12-month period.  

Examination revealed a limping gait with a cane.  There was 
tenderness without spasm in the lower lumbar musculature.  There 
was no tenderness over the spinous processes.  Forward flexion 
was from zero to 30 degrees, with pain throughout.  Extension, 
left lateral rotation and right lateral flexion were from zero to 
10 degrees, with pain throughout.  Right lateral rotation and 
left lateral flexion were from zero to 20 degrees.  There was 
slight pain on right lateral rotation and none on flexion.  
Straight leg raising was negative to 90 degrees in the sitting 
position, bilaterally.  Motor strength was 5/5 in all muscle 
groups of both lower extremities.  Sensation was intact to sharp 
and dull testing in all dermatomes.  Reflexes were 1+ in the knee 
and ankle deep tendons bilaterally.  There were no additional 
limitations following repetitive use.  The Veteran does not have 
flare-ups and there is no effect of incoordination, fatigue, 
weakness, or lack of endurance on his spine function.  

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Lumbar Spine Disability

During the pendency of the Veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, or 
by combining under 38 C.F.R. § 4.26 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
which ever method results in the higher evaluation.  A maximum 
60 percent evaluation is warranted when rating based on 
incapacitating episodes, and such is assigned when there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration of 
at least 4 weeks, but less than 6 weeks, during the past 
12 months.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months, and a 
10 percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological manifestations" 
means orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if there 
are slight subjective symptoms only.  A 10 percent evaluation is 
warranted if it is manifested by characteristic pain on motion.  
With muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in a standing position, a 20 percent 
evaluation is warranted.  A 40 percent evaluation is warranted 
for severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 percent 
evaluation if it is slight, a 20 percent evaluation if it is 
moderate or a 40 percent evaluation if it is severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).  

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating diseases 
and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 and 5242 (2010).  Intervertebral disc 
syndrome will be evaluated under the general formula for rating 
diseases and injuries of the spine or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes (outlined above), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

As noted above, disabilities of the spine are rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  

A 40 percent disability rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and 
Injuries of the Spine provide further guidance in rating diseases 
or injuries of the spine.  In pertinent part Note (1) provides 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be rated separately under an appropriate diagnostic code.  
Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral flexion 
are zero to 45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  See also 
Plate V, 38 C.F.R. § 4.71a.  

In rating intervertebral disc syndrome based on incapacitating 
episodes, with incapacitating episodes having a total duration of 
at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, a 
20 percent evaluation is warranted.  With incapacitating episodes 
having a total duration of at least one week but less than two 
weeks during the past 12 months, a 10 percent evaluation is 
warranted.

For purposes of assigning evaluations under Diagnostic Code 5243, 
an "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  If 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  

For the period prior to December 18, 2009, the Veteran's lumbar 
spine disability is rated as 20 percent disabling.  Under the 
former criteria, which is applicable from March 1, 2003 through 
September 25, 2003, a higher rating of 40 percent would require 
severe lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  
In order to receive a higher rating under Diagnostic Code 5292, 
there would need to be a showing of severe limitation of motion 
of the lumbar spine.  

The medical evidence for this time period does not show any of 
the symptoms required for a higher rating under Diagnostic Code 
5295, nor does it show severe limitation of motion.  In this 
regard, an October 2002 Army retirement examination reflects 
normal examination of the spine.  The Veteran indicated on his 
report of medical history that he had recurrent back pain or any 
back problem.  Although the service examiner indicated that the 
Veteran had had low back pain for 15 years, no limitation of 
motion of the lumbar spine whatsoever was found.  Moreover, the 
examiner found no listing of the whole spine to the opposite 
side; positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Therefore, under the criteria in effect prior to 
September 26, 2003, the Veteran's lumbar spine disability 
warrants only the 20 percent rating assigned for this time 
period.

Under the criteria which became effective on September 26, 2003, 
the Board has also determined that the Veteran's back disability 
warrants only the currently assigned 20 percent rating.  In order 
to receive a higher rating of 40 percent based upon limitation of 
motion of the spine under the current criteria, it must be shown 
that forward flexion of the lumbosacral spine is limited to 30 
degrees or less, or that there is favorable ankylosis of the 
entire thoracolumbar spine.  The medical evidence for this time 
period reflects that in October 2004, forward flexion of the 
thoracolumbar spine was to 60 degrees, which is limited by pain.  
Extension was to 10 degrees, which was also inhibited by pain.  
Lateral bending was 20 degrees bilaterally and bilateral lateral 
rotation was to 30 degrees.  Both were limited by pain.  

Moreover, in August 2006, examination of the spine revealed 
flexion from zero to 90 degrees, with pain at 50 degrees.  
Extension was from zero to 30 degrees, with pain at 15 degrees.  
Right and left lateral flexion were from zero to 30 degrees.  
Right and left lateral rotation were to 30 degrees with pain at 
15 degrees.  On repetitive use there was pain on flexion and 
extension.  There was no fatigue, weakness, lack of endurance, or 
incoordination.  Pain was the major source of functional impact; 
the additional limitation was 10 degrees.  

Similarly, in August 2007, examination of the lumbar spine 
revealed flexion to 80 degrees, extension to 20 degrees, 
bilateral lateral flexion to 30 degrees, and bilateral lateral 
rotation was to 30 degrees.  No additional loss of range of 
motion due to pain, fatigue, lack of endurance, or incoordination 
was noted.  In addition, there was no lumbar lordosis.  There was 
no paraspinal prominence or scoliosis.  He was tender to 
palpation over L3-L5.  Neurological examination revealed intact 
sensation to all dermatomes.  

In reviewing the above evidence, the Veteran's range of motion of 
the lumbar spine clearly does not reflect the criteria required 
for a higher, 40 percent rating under the current criteria.  
Namely, there is no evidence for this time period that limitation 
of motion of the thoracolumbar spine is to 30 degrees or less, or 
that there is favorable ankylosis of the spine.  As noted above, 
the evidence reflects much greater range of motion in terms of 
flexion of the spine, and it clearly shows that there is useful 
motion of the spine, thus no finding of ankylosis.  As such, a 
higher rating under the current criteria based upon limitation of 
motion of the spine is not warranted for the period prior to 
December 18, 2009.

For the period beginning on December 18, 2009, the Veteran's 
lumbar spine disability is rated as 40 percent disabling under 
the general criteria for rating disabilities of the spine.  In 
order to receive a higher rating based upon limitation of motion, 
there must be unfavorable ankylosis of the entire thoracolumbar 
spine, or unfavorable ankylosis of the entire spine.  As the 
evidence reflects that the Veteran retains useful motion of the 
thoracolumbar spine, as well as of the entire spine, there is no 
finding of ankylosis.  Therefore, a higher rating based upon 
limitation of motion for this time period is unwarranted.  
Specifically, at the December 2009 VA examination, forward 
flexion of the lumbar spine was from zero to 30 degrees with pain 
throughout.  Extension was from zero to 10 degrees with pain 
throughout.  Left lateral rotation and right lateral flexion were 
from zero to 10 degrees, also with pain throughout.  Right 
lateral rotation and left was from zero to 20 degrees.  He had 
slight pain on right lateral rotation and none on flexion.  
Therefore, although the Veteran had pain throughout range of 
motion, the examiner specifically noted that there was no 
additional  limitation of motion following repetitive use, and 
there were no flare-ups.  There was also no effect of 
incoordination, fatigue, weakness, or lack of endurance on his 
spine function.  As such, it cannot be said that the 
thoracolumbar spine or entire spine is ankylosed.  Therefore, a 
higher rating is not warranted for the period beginning on 
December 18, 2009, based upon limitation of motion.

The Board has also considered whether at any point during the 
initial evaluation period whether the Veteran's lumbar spine 
disability warrants a higher rating based upon incapacitating 
episodes.  In order to receive a higher rating based upon 
incapacitating episodes, it would have to be shown that the 
Veteran had incapacitating episodes having a certain duration 
during the past 12 months.  None of the medical evidence shows 
that the Veteran had any physician prescribed bed rest at any 
point during the initial evaluation period.  At the August 2006 
VA examination, it was specifically noted that there was no 
incapacitation due to the back disability.  Furthermore, the 
December 2009 VA examination report indicates that there have 
been no incapacitating episodes requiring bed rest in the past 
12-month period.  As such, a higher rating based upon 
incapacitating episodes is not warranted at any time period 
during the appeal.

With regard to the neurological component of the Veteran's lumbar 
spine disability, the Veteran is separately service-connected for 
left lower extremity peripheral neuropathy.  As there has been no 
neurological diagnosis with respect to the right lower extremity 
at any time, no separate rating is warranted in this regard.  
Notably, at the October 2004 VA examination, patellar and 
Achilles reflexes were normal and right leg light touch 
examination was normal.  Strength was full.  At the August 2007 
VA examination, neurological examination was intact to all 
dermatomes.  Reflexes were 2+.  The December 2009 VA examination 
report notes that sensation was intact to sharp and dull testing 
in all dermatomes.  Motor strength was 5/5 in all muscle groups 
of both lower extremities.  Deep tendon reflexes were 1+ at the 
knee and ankles bilaterally.  Therefore, because none of the 
medical evidence of record during the entire period of the claim 
shows that there is any neurological impairment of the right 
lower extremity, a separate rating based upon right lower 
extremity neurological impairment is not warranted.  The record 
also fails to reflect any bladder or bowel dysfunction due to 
neurological impairment.  

Based on the aforementioned analysis, the currently assigned 
staged ratings are appropriate, and the evidence weighs against 
the Veteran's assertions which maintain that increased ratings 
are warranted.

	II.  Right Knee Disabilities 

Under Diagnostic Codes 5003 and 5010, osteoarthritis or 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm or satisfactory evidence of 
painful motion.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a disability rating of 10 percent is applied 
for each major joint or group of minor joints affected by 
limitation of motion.  

Limitation of flexion of a leg warrants a noncompensable 
disability rating if flexion is limited to 60 degrees; a 10 
percent disability rating if flexion limited to 45 degrees; a 20 
percent disability rating if flexion is limited to 30 degrees; 
and a 30 percent disability rating if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
disability rating if extension is limited to 5 degrees; a 10 
percent disability rating if extension is limited to 10 degrees; 
a 20 percent disability rating if extension is limited to 15 
degrees; a 30 percent disability rating if extension is limited 
to 20 degrees; a 40 percent disability rating if extension is 
limited to 30 degrees; and a 50 percent disability rating if 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Diagnostic Code 5257 provides for assignment of a 10 percent 
disability rating when there is slight recurrent subluxation or 
lateral instability, a 20 percent disability rating when there is 
moderate recurrent subluxation or lateral instability, or a 30 
percent disability rating for severe knee impairment with 
recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Dislocated semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint warrants a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one rating 
for instability (Diagnostic Code 5257) and one rating for 
arthritis with limitation of motion (Diagnostic Codes 5003 and 
5010).  VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997).  Another such opinion held that 
separate ratings under Diagnostic Code 5260 (leg, limitation of 
flexion) and Diagnostic Code 5261 (leg, limitation of extension) 
may be assigned for disability of the same joint.  VAOPGCPREC 9-
2004, 69 Fed. Reg. 59990 (2004).

The Board notes that the January 2004 rating decision on appeal 
granted service connection for disability of postoperative 
residuals from a meniscal tear of the right knee.  A 
noncompensable rating was awarded under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259, effective March 1, 2003.  Thereafter, in an 
April 2005 rating decision, the rating for postoperative 
residuals of meniscal tear of the right knee was increased to 10 
percent, effective March 1, 2003.  The rating was granted under 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Later, in an April 2010 
rating decision, the RO granted a separate compensable evaluation 
for instability of the right knee as secondary to the service-
connected disability postoperative residuals of meniscal tear of 
the right knee.  The instability rating was awarded under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

With respect to whether the Veteran's right knee disability 
manifested by limitation of flexion (originally termed 
postoperative residuals of meniscal tear of the right knee) 
warrants a rating in excess of 10 percent, the Board notes that 
in order to receive a higher rating for this disability, it must 
be shown that flexion of the right knee is limited to 30 degrees 
or less, that extension is limited to 15 degrees or more, that 
there is dislocated cartilage with frequent episodes of locking, 
pain and effusion into the joint, or that there is ankylosis of 
the knee.  

The medical evidence of record shows that limitation of flexion 
of the right knee was to 115 degrees at the October 2004 VA 
examination.  There was evidence of pain with full flexion.  At 
the August 2006 VA fee basis examination, examination of the 
right knee was normal.  There was no edema, effusion, weakness, 
tenderness, redness, heat, abnormal movements, guarding, or 
subluxation.  There was also no crepitus or ankylosis.  The right 
knee displayed 140 degrees of flexion and on repetitive use, 
there was no pain, fatigue, weakness, lack of endurance or 
incoordination.  In August 2007, examination of the right knee 
showed flexion to 100 degrees.  There was no tenderness.  At the 
December 2009 VA examination, flexion was to 130 degrees.  
Significantly, the medical evidence shows that during the entire 
evaluation period, flexion was to 100 degrees or more.  
Therefore, it cannot be said that flexion was limited to 30 
degrees or less.  As such, a higher rating based upon limitation 
of flexion of the right knee is not warranted. 

The Veteran also cannot receive a higher or separate rating based 
upon limitation of extension of the right knee.  The medical 
evidence shows that extension was consistently full and not 
additionally limited in any way on repetitive use due to pain, 
fatigue, weakness, lack of endurance, or incoordination.  
Therefore, a separate or higher rating based upon limitation of 
extension is not warranted.

The Board has also considered evaluating the Veteran's right knee 
disability under other pertinent diagnostic codes, but the bulk 
of these diagnostic codes are not applicable in the Veteran's 
case. 

For instance, Diagnostic Code 5256 is not for application in this 
case because there is no objective clinical evidence that the 
Veteran was diagnosed as having ankylosis of the right knee.  
Notably, the evidence clearly shows useful range of motion of the 
knee.  Diagnostic Code 5262 contemplates the rating of 
impairments of the tibia and fibula, while Diagnostic Code 5263 
contemplates the rating of genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weightbearing objectively 
demonstrated).  There is no evidence of record to show that the 
Veteran was diagnosed with or treated for genu recurvatum or any 
impairments of the tibia or fibula.  Thus, these diagnostic code 
provisions are not applicable in this case.

Additionally, the record reflects that in September 1999 the 
Veteran underwent arthroscopic debridement of a lateral meniscal 
tear, removal of loose body, and debridement of the medial 
femoral condyle for an osteochondritis dissecans lesion.  Three 
months later he underwent scoping for notch scarring and 
posterior horn meniscal tear.  Despite findings of crepitus on 
and off through the years, a January 2006 X-ray study revealed no 
evidence of fracture, dislocation or suspicious bony lesions.  
August 2006 X-ray studies of the right knee were negative.  
Specifically, at the August 2006 VA examination, no crepitus was 
found.  Moreover, a January 2007 VA MRI was negative for evidence 
of medial meniscal tear of the right knee.  Finally, August 2009 
X-ray studies showed normal knees.  Thus, there is no evidence of 
a tear in the medial meniscus of the right knee/dislocated 
semilunar cartilage.  As such, a higher rating under Diagnostic 
Code 5258 is not in order.

The Board also notes that prior to the assignment of a separate 
10 percent evaluation for instability of the right knee, which 
was made effective August 14, 2007, there is no finding that the 
Veteran's right knee was unstable.  In this regard, although he 
had complained of weakness and giving way of the knee at times, 
in October 2004, the Veteran's knee was stable to varus and 
valgus stress.  Additionally, in August 2006, the right knee 
joint was found to be stable.  Varus and valgus stress tests were 
normal.  As such, a separate compensable rating based upon 
instability is not warranted prior to August 14, 2007, the 
effective date of service connection for the additional 
disability of instability of the right knee.  

With respect to whether the Veteran's instability of the right 
knee warrants a rating in excess of 10 percent, the Board finds 
that it does not.  In this regard, there is no evidence of 
moderate instability.  Notably, the August 2007 VA examiner found 
that the Veteran's right knee displayed no patellar laxity.  
Varus and valgus stress tests were normal.  However, the Veteran 
reported using a knee brace because the knee felt unstable.  In 
December 2009, the Veteran's right knee showed slight medial 
laxity with valgus stress at zero and 30 degrees of flexion.  
There was no effusion.  As such, with the examiner opining that 
there was "slight medial laxity," it cannot be said that the 
instability is more than slight.  Instead, the instability is 
precisely defined as "slight" and therefore, it cannot be 
classified as moderate, which is required for a higher rating.  
Consequently, a disability rating in excess of 10 percent for 
instability of the right knee is not warranted.  

	III.  Other Considerations

In reaching the conclusions above, the Board has considered 
whether, under Fenderson, a higher rating for any of the 
disabilities at issue might be warranted for any period of time 
during the pendency of this appeal.  Fenderson, 12 Vet. App. 119.  
In this regard, there is no evidence that the Veteran's lumbar 
spine disability, his right knee limitation of flexion, or his 
right knee instability have been persistently more severe than 
the extent of disabilities contemplated under the assigned 
ratings at any time during the period of the initial evaluation.  
As indicated, the disability ratings for the disabilities have 
been staged.  Fenderson.

The Board has also considered whether either the Veteran's lumbar 
spine or his right knee disabilities present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that referral 
to the appropriate officials for consideration of an extra-
schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) 
(2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
levels and symptomatology for each disability.  Moreover, the 
rating criteria for the disabilities provides for additional or 
more severe symptoms than currently shown by the evidence; thus, 
his disability picture for each disability at issue is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 


ORDER

Entitlement to an initial rating in excess of 20 percent for 
lumbar spine disability for the period prior to December 18, 2009 
is denied.

Entitlement to an initial rating in excess of 40 percent for 
lumbar spine disability beginning December 18, 2009 is denied.




Entitlement to an initial rating in excess of 10 percent for 
limitation of flexion of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
instability of the right knee is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


